DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s reply filed February 9, 2021 was received and has been entered.   The amendment to replace any recitation of “treating” with “alleviating a symptom of” Huntington’s disease and requiring that the subject is suffering from a symptom of the disease or disorder (i.e. eliminating the possibility for the claims to read on preventing the diseases) was sufficient to overcome the rejection under 35 USC 112(a).  
The amendment to narrow the definition of R to eliminate hydrogen as a possible definition, as well as to require that R1 is OH and/or R2 is OR’, thereby requiring at least two of positions R, R1 and R2 to be substituted, was sufficient to overcome the rejection of claims 1-8 and 14-18 under 35 USC 102(a)(1) and claims 9-12 and 19 under 35 USC 103.
With regard to the rejection for double patenting over the claims of US Patent 10,723,706, the terminal disclaimer filed on February 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,723,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Since all rejections of record have been overcome, the claims are in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention is directed to a method of treatment comprising administration of a compound of Formula I.. The closest prior art is, for example, WO 2011/146748, which teaches 
    PNG
    media_image1.png
    120
    192
    media_image1.png
    Greyscale
(Table 1).  The compound differs from instant Compound 1 in that the instant claims do not allow for a bromo substituent when R is as defined in the prior art.  While the compounds are structurally similar to instant formula (1), the prior art contains no suggestion to make the particular changes necessary to arrive at the invention of the instant claims. Accordingly, the instantly claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alicia L Otton/
Primary Examiner, Art Unit 1626